PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/507,540
Filing Date: 28 Feb 2017
Appellant(s): Basir et al.



__________________
John E. Carlson (Reg. No. 37,794)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
As an initial matter, it is worth noting that the Appellant’s system and methods for “assessing driver readiness,” is respectfully and reasonably understood by the Examiner, as a mere computer receiving inputs from devices and databases within an automobile. Said system and method serves an intended use of providing a driver readiness determination based on vehicle information, driver information, and trip information (i.e. data) that is collected, analyzed, and presented to a driver (or drivers) as a desired output of making a determination if a driver is capable to drive safely. 

ARGUMENT
Step 2A prong one
Claims 1 and 15
The Appellant respectfully argues “Appellant disagrees that “assessing driver readiness” is “managing personal behavior.” The “readiness” of the driver is a condition of the driver that is evaluated based upon the at least one occupant sensor and in light of the vehicle dynamics information and based upon an expected journey. There is no “behavior” of the driver being “managed.” Therefore, none of the claims recite managing personal behavior.”
The Examiner respectfully disagrees. The Appellant’s claims are reasonably interpreted as being drawn to an abstract idea of “assessing driver readiness,” in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Specifically, the Appellant’s claims describe a process of managing personal behavior in order to determine if a driver is capable (i.e. “readiness”) to drive. This is reasonably accomplished through collecting data and following rules to 
It is worth noting in MPEP 2106 “II. Certain Methods Of organizing Human Activity,” certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings. As applied in this case, one person interacting with a computer for determining driver readiness reasonably constitutes identifying the Appellant’s claims as an abstract idea in the form of “certain methods of organizing human activity.” As such, the argument is not persuasive.

The Appellant respectfully argues “The claims are not capable of being practically performed in the human mind. The determination of driver readiness is based upon vehicle dynamics, driver information (from a wearable or subdermal device), and based upon an expected journey. A human mind could not practically perform this method with anything more than a guess.”
The Examiner respectfully disagrees. First, the Appellant’s claims are reasonably interpreted as being drawn to an abstract idea of “determining driver readiness,” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Specifically, the Appellant’s claims capture several steps that can be performed as mental process in order to understand whether or not a driver is ready to take on a driving task. This is reasonably accomplished through a series of observations, evaluations, and judgements necessary to organize an individual to achieve the task of driving. 
Second, it is worth noting in MPEP 2106 “III Mental Processes,” the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental  Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). 
Third, a human mind could easily make an observation, evaluation or judgement (personal or otherwise) to determine if he/she was up to the task of driving. A person can sense if they are sleepy and hypothetically decide if the journey to their destination is one mile, and if they drive at least 10 mph, it will take them 6 minutes to get there and reasonably conclude they can perform the driving task safely to their destination in 6 minutes or less. Likewise, a person can sense if they are sleepy and hypothetically decide if the journey to their destination is one hundred miles, and if they drive at least 50 mph, it will take them 2 hours to get there and reasonably conclude they can not perform the driving task safely to their destination in 2 hours. Furthermore, a person could also plan their route to include rest stops and take breaks to reduce the risk of injury. Thereby, reasonably conclude they can perform the driving task safely if rest stops and time to rest are added to their journey. These types of observations, evaluations, judgements and opinions have been made for a variety of reasons (i.e. based on health, sobriety, scheduling, etc.), since mankind has nomadically traveled the earth. Adding modern conveniences using a computer to make distance=rate x time calculations does not preclude a person from performing such a determination in the mind. As such, it is also reasonably appropriate to identify the Appellant’s claims as an abstract idea in the form of “mental processes.” 



Claim 20
The Appellant respectfully argues “Independent claim 20 also recites a “method for assessing driver readiness,” based upon driver information from at least one occupant sensor and vehicle dynamics information. Claim 20 also recites “sharing the driver readiness information with nearby drivers.” Again, there is no “organizing” and no “human behavior” recited in the claim.”
The Examiner respectfully disagrees. This argument is conclusory and repetitive of the arguments previously made above. As such, the Appellant has provided no evidence to the contrary that “there is no “organizing” and no “human behavior” recited in the claim.” Therefore, the argument is not persuasive.

The Appellant respectfully argues “Also, the human mind could not practically “determine driver readiness” based upon the driver information from the at least one sensor and the vehicle dynamics.”
The Examiner respectfully disagrees. The driver (or passenger) could determine driver readiness from heart rate sensors, etc, such as Fitbit® or Apple Watch as described in the written description of the specification as originally filed in para. [0006], or physically feel poor road conditions or swerving affecting proper vehicle dynamics. As such, the argument is not persuasive.

Dependent claims
The Appellant respectfully argues “All of the dependent claims are rejected without analysis.
Claim 5 further recites that the at least one computer determines driver readiness based upon heartbeat measured by the at least one occupant sensor. This is not practically performed in the human mind, together with the vehicle dynamics information, the driver information, and the expected journey. Nor does this recite organizing human behavior.
Claim 6 recites “the at least one computer determines driver readiness based upon sleep patterns, as determined by the at least one occupant sensor.” A human mind could not perform this method step, together with the previously recited steps. Again, this is not organizing human behavior.
Claim 8 recites, “the at least one computer determines the driver drowsiness based upon heart rate from the at least one occupant sensor.” This is not a method of organizing human activity and this is not something that could be performed in the human mind.
Claim 21 recites, “aggregating driver readiness for a plurality of drivers of a plurality of vehicles including the vehicle on a road segment and determining a risk level associated with the road segment based upon the aggregated driver readiness.” Again, there is no “organizing human behavior” and no behavior is even monitored. Further, clearly this step could not practically be performed in the human mind.”
The Examiner respectfully disagrees. The Appellant makes several repetitive and conclusory arguments that have been asked and answered. Again, the MPEP 2106 at sections “II. Certain Methods Of organizing Human Activity,” and “III Mental Processes,” provides that certain activity between a person and a computer may fall within the "certain methods of organizing human activity" grouping and the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. Further, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper. As such, the argument is not persuasive.

Step 2A prong two
The Appellant respectfully argues “Additionally, the claims integrate any judicial exception into a practical application. As recited in claim 1, the driver readiness is assessed based upon an expected journey before the expected journey has begun. That’s a practical application because if it determined that the driver is not ready for the expected journey, other arrangements can be made for the safety of the driver and other drivers on the road.”
The Examiner respectfully disagrees. The Appellant’s statement of “That’s a practical application because if it determined that the driver is not ready for the expected journey, other arrangements can be made for the safety of the driver and other drivers on the road,” is not supported in the claim or the written description of the specification as originally filed. Further, practical application is not a utility test as described. As previously stated in the Final rejection mailed 5/18/2020, the Appellant’s claims do not 

The Appellant respectfully argues “Further, claims 11 and 13 also recite, “proactive, escalating driver feedback based upon the driver readiness determination,” which can be an important safety feature. The proactive, escalating feedback is a practical application because it ensures the safety of the driver and others on the road.”
The Examiner respectfully disagrees. The Appellant’s argument is simply an attempt to limit the use of the abstract idea to a particular technological environment, as discussed in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) and simply applying it  to the abstract idea of “determining driver readiness.” As such, the argument is not persuasive.

The Appellant respectfully argues “Claim 19 recites, “incorporating rest stops into the expected journey.” This is a practical application. Route calculation is a practical application and incorporating rest stops to protect the driver and others on the road is a specific practical application.”
The Examiner respectfully disagrees. The Appellant’s argument is based on utility and not practical application. Further, the argument merely describes tying the judicial exception to a field of use, which here is “determining driver readiness.” As such, the argument is not persuasive.

Step 2B
The Appellant respectfully argues “The claims also recite “significantly more” than any judicial exception. For example, claim 1 recites determining driver readiness based upon information from two very different sensors and based upon the expected journey.”


The Appellant respectfully argues “Claim 13 recites, “the proactive, escalating driver feedback is given via vibro/tactile feedback on the at least one occupant sensor” and “the at least one occupant sensor is a wearable device.” In other words, claim 13 recites that the proactive, escalating driver feedback is given via a wearable device which also provides the driver information upon which the driver readiness was determined.”
The Examiner respectfully disagrees. The Appellants own written description of the specification as originally filed in para. [0006] describes the “wearable device” in the form of ubiquitous hardware commonly known as a FitBit or an Apple watch. Said “wearable devices” are reasonably considered to be generic, well-known, and a conventional data gathering computing elements. As such, the argument is not persuasive.

The Appellant respectfully argues “Claim 19 recites “incorporating rest stops into the expected journey based upon the driver readiness.” Claim 20 recites “sharing the driver readiness with nearby drivers in different vehicles, e.g. to alert other drivers on the same road to a driver who may not be alert. Claim 21 recites in part, “determining a risk level associated with the road segment based upon the aggregated driver readiness (from a plurality of drivers).” Determining a risk level of a road segment is significantly more than any judicial exception.”
The Examiner respectfully disagrees. None of these arguments provide anything “significantly more” as previously discussed above. Again, at best, the arguments are based on utility which is not the proper basis of a Step 2B subject matter eligibility analysis. As such, the arguments are not persuasive.


Anticipation
The Appellant respectfully argues “Lee does not do any evaluation “in light of the expected journey” before the trip begins. The Examiner does not cite any particular passage of Lee for this element of the claim.”
The Examiner respectfully disagrees. The Appellant’s argument appears to be based on an intended use (i.e. timing) and does not distinguish the claims structurally from the prior art of Lee. As such, the argument is not persuasive.

The Appellant respectfully argues “Claim 19 recites in part, “incorporating rest stops into the expected journey based upon the driver readiness.” The Examiner cites paragraph [0203] of Lee, but this only describes providing navigation to a specific point where the driver can rest. Lee does not disclose an expected journey and incorporating rest stops into that expected journey.”
The Examiner respectfully disagrees. Navigating to a point where the driver can rest reasonably reads on Appellant’s claimed rest stops. The Appellant’s own written description of the specification as originally filed at para. [0036] merely discusses “rest stops” as follows: “[0036] Journey Planning: In this system 10, journeys can be planned by incorporating driver 14 health information to optimize routes. This approach uses more than the traditional elements of distance, time, and fuel efficiency to also incorporate appropriate rest stops and paths to minimize overall driver risk and maintain a desired driver readiness score throughout one or more journeys.” It is unclear how the Appellant’s claim limitation of “rest stops,” is distinct from the ”specific point where the driver can rest,” as taught by Lee. As such, the argument is not persuasive.

Obviousness
The Appellant respectfully argues “Again, Lee does not do any evaluation “in light of the expected journey” before the trip begins. For this reason, the obviousness rejections should be reversed.”
The Examiner respectfully disagrees. The Appellant’s argument is repetitive of previous arguments asked and answered. As such, the argument is not persuasive.

“Additionally, the Examiner first argues that Fung discloses “at least one vehicle sensor on a vehicle gathering vehicle dynamics information.” (Bottom of page 7 of Final Rejection) But then the Examiner argues that “Fung ... is not cited as teaching the claim limitation “at least one computer receiving the vehicle dynamics information.”” (Page 23 of Final Rejection). It is not clear in which reference the Examiner purports to find this claim element and/or why it would be obvious.”
The Examiner respectfully disagrees. The Appellant is misconstruing the rejection and the context of the argument provided in the Final office action mailed on 5/18/2020. Fung is the primary reference that discloses at least one computer (see FIG. 1, ECU 150; se FIG. 78, ECU 5000; see paras. [0105] and [0325]) and receiving the vehicle dynamics information and the driver information (see FIG. 9 ; paras. [0144] and [0172]. As such, the argument is not persuasive.

The Appellant respectfully argues “Claim 14 stands rejected under 35 U.S.C. § 103 for allegedly being obvious over Fung and Lee, in view of Atlas (U.S. Patent No. 6,265,978). Fung does not disclose “vehicle dynamics.” The Examiner cited paragraph [0353] of Fung, which described the operating information as “sensed information as well as information characterizing the operation of vehicle systems 172” such as “a blind spot indicator system 242 . . .” [0353]. Information from or characterizing a blind spot indicator system is not “vehicle dynamics.” Information characterized by operation of the vehicle systems is not “vehicle dynamics.”.”
The Examiner respectfully disagrees. Again, the Appellant is misconstruing the rejection provided in the Final office action mailed on 5/18/2020. Specifically, “blind spots” are not discussed with regard to claim 14, as provided below in its entirety:

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fung and Lee, in view of Atlas (US 6,265,978).
Regarding claim 14, Fung discloses wherein the driver readiness determination (see FIG. 7, determine driver body state index 456; see FIG. 83, determine body state index 6304) and vehicle dynamics information (see FIG. 83, receive operating information 6302; see para. [0353]: In step 6302, the first vehicle system 6202 may receive operating information. This information can include any kind of is used to determine a driver risk assessment (see FIG. 83, determine risk level for potential hazard 6308; see para. [0342]: The risk level determined in step 6036 could be characterized in any manner. In some cases, the risk level could be characterized by a range of numeric values (for example, 1 to 10, with 1 being the lowest risk and 10 being the highest risk). In some cases, the risk level could be characterized as either "high risk" or "low risk". In still other cases, the risk level could be characterized in any other manner).
Fung and Lee does not explicitly teach determining a rate of insurance. However, Atlas discloses determining a rate of insurance (see col. 10, lines 48-60: Other alternatives include comparing, spectral shift of myro-motor activity between 30-200 Hz with respect to a baseline to enable detection of increasing drowsiness. Differentiating (between sleep and loss of consciousness by comparing the spectral shift of vasomotor activity can also be detected. The alarm signal can be transmitted to a remote location, or recorded for legal or insurance proceedings).
Atlas is analogous to Fung and Lee, as all are drawn to the art of monitoring drivers. It would be obvious to try by one of ordinary skill in the art at the time of filing to have used the driver readiness information and vehicle dynamics information to determine a driver risk assessment, as taught by Fung and Lee, for determining a rate of insurance, as taught by Atlas, since statistically drowsy drivers are the cause of accidents resulting in injuries and fatalities. As such, drowsiness is a precursor for accidents. Therefore, determining an insurance rate based on the likelihood that driver is going to get in an accident due to drowsiness is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 
As such, the Appellant’s argument is not persuasive.






For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:

                                                                                                                                                                                                        /CORRINE M MCDERMOTT/MQAS, Art Unit 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.